266 F.2d 464
105 U.S.App.D.C. 263
Joseph J. HAMELIN, Appellantv.UNITED STATES of America, Appellee.
No. 14782.
United States Court of Appeals District of Columbia Circuit.
Argued April 7, 1959.Decided April 16, 1959.

Mr. Julius W. Robertson, Washington, D.C.  (appointed by this Court), for appellant.
Mr. Paul J. Spielberg, Asst. U.S. Atty., of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, with whom Messrs.  Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, WASHINGTON, and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from conviction on two counts of robbery and one count of assault with intent to rob.  We find no error.


2
Affirmed.